                Case 2:21-mj-02322-DUTY Document 2 Filed 05/11/21 Page 1 of 1 Page ID #:2
 Submit this form by e-mail to:
CrimIntakeCourtDocs-LA@cacd.uscourts.~ov
                                                                                      AILED


                                                                                      _     •... ~   wy

                                       UNITED STATES DISTRICT COUR'~'~~~ ~a v
                                                                              ~~~r~;iC f i_'p~.l~ j
                                      CENTRAL DISTRICT OF CALIFORNI~~ ~~~~ ~l~~~~~~q~ ~~,

                                                            CASE NUMBER: - ~-~-~-----~--     ,~,~.
UNITED STATES OF AMERICA                                                   CR-21-00205-002-PHX-DJH
                                                  PLAINTIFF
            V.
                                                                      REPORT COMMENCING CRIMINAL
 KENNETH ROBERT HACKETT
                                                                                     ACTION
 USMS#                                         DEFENDANT

TO: CLERK'S OFFICE, U.S. DISTRICT COURT                                          ~ ~ ~~ O

All areas must be completed. Any area not applicable or unknown should indicate "N/A".

 1• Date and time of arrest: n5-in_2mi n inn                                  ❑x AM       ❑ PM

 2. The above named defendant is currently hospitalized and cannot be transported to court for arraignment or
    any other preliminary proceeding:     ~ Yes      ❑x No

 3. Defendant is in U.S. Marshals Service lock-up (in this court building):   ~ Yes        ❑x No

4. Charges under which defendant has been booked:

     21 USC,841 (a)(1) and 841 (b)(1), 18 USC 2, Poss with intent to dist. meth and aiding and abetting.

5. Offense charged is a:    ~x Felony      ❑Minor Offense           ❑Petty Offense         ❑Other Misdemeanor

6. Interpreter Required:    ~x No     ❑Yes        Language: English

7• Year of Birth: 1962

8. Defendant has retained counsel:        ❑x No
    ❑ Yes         Name:                                               Phone Number:


9• Name of Pretrial Services Officer notified: pF.1vnT1~~;

10. Remarks (if any): Subject being transported to lockup from SLO county. Will call when in lockup.


11. Name: BRIAN J. SULLIVAN                             (please print)

12. Office Phone Number: g05-310-9437                                    13. Agency: FBI

14. Signature: BRIAN J. SULLIVAN                                         15• Date: 05-10-2021


CR-64 (06/20)                            REPORT COMMENCING CRIMINAL
